DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first Office Action on the merits. Claims 1-4 are currently pending and addressed below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statements that were filed on July 17, 2020 and April 13, 2022 are in compliance with 37 CFR 1.97.  Accordingly, the IDSs have been considered by the Examiner.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without reciting significantly more.  The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (January 7, 2019).
Step One: 	Does the Claim Fall Within a Statutory Category?
Yes.  Claims 1-4 are directed towards a machine (a remote driving service processing device).
Step Two A, Prong One: Is a Judicial Exception Recited?
Yes.  The claims recited are directed towards a step of requesting a remote driving service for moving a vehicle to a destination, and a step of giving consent to end the remote driving service.  This is an abstract idea involving certain methods of organizing human activity, specifically commercial or legal interactions, because the claimed steps involve merely a user requesting a service and giving consent to end the service.
Step Two A, Prong Two:  Is the Abstract Idea Integrated into a Practical Application?
No.   As per claim 1, the claims are broad enough to considered within the field of commercial or legal interactions, and do not require any additional technological elements to accomplish the recited functions. The “requesting” step is broad enough to be accomplished by a human recognizing another human verbally requesting a vehicle service. The “receiving a consent” step is also broad enough to accomplished by a human recognizing another human verbally giving consent to end the service. 
As per claim 1, the structures recited in the claims are a general user terminal, a remote operation terminal, and a server. These structures do not amount to integration into a practical application, because these structures are well-known in the field of vehicle services (e.g. ridesharing and remote operation).  These functions that the structures are performing are well-understood, routine and conventional activity and, therefore, the recitation of these structures does not amount to significantly more than the abstract idea. See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)).
The technological components are recited at such a high level of generality to amount to a generic computer structure for performing generic computer functions which is not enough to integrate the abstract idea into a practical application or be significantly more than the abstract idea itself.
Step Two B: Does the Claim Provide an Inventive Concept
No.  There are no additional elements recited in the independent claims that amount to significantly more than performing the abstract idea.  The technological components recite the well-understood, routine, and conventional computing functions of transmitting and receiving a request, and operating a vehicle.  See MPEP 2106.05(d)(II).
It is noted that the claimed limitations set forth remotely operating a vehicle which, as noted above, is a well-known function, but none of the claimed limitations actively set forth specific limitations on how the vehicle is remotely operated such that the limitations would amount to an inventive concept.
Dependent Claims
The dependent claims are merely further defining the abstract idea by reciting specific scenarios in which the abstract idea is performed, and reciting additional commercial and legal interactions in the form of charging and payment services. The charging and payment institution terminal performs the well-known and routine function of charging for a service. The dependent claims are not adding anything to the abstract idea set forth in the independent claims such that the invention will amount to significantly more than the abstract idea. The examiner notes that a well-trained human would have the ability to performed the functions recited in the dependent claims without the use of computers, sensors, or any other technological components.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Otaka (US 2019/0384277), hereinafter referred to as Otaka, in view of Luke et al. (US 2017/0039668), hereinafter referred to as Luke. Otaka and Luke are considered analogous to the claimed invention because they are in the same field of providing a vehicle service to a user.

Regarding claim 1, Otaka teaches:
A remote driving service processing device ("Then, by implementing, by these specific means, an information operation or processing in accordance with a purpose of usage of the computer 1000 in the present embodiment, a specific remote driving managing apparatus 100 in accordance with the purpose of usage is constructed." – see at least Otaka: paragraph 0130 lines 17-21) (The examiner notes that the remote driving managing apparatus as taught by Otaka corresponds to the claimed remote driving service processing device)
comprising: a general user terminal by which a remote driving service is requested for moving a vehicle to a destination ("Here, a processing flow is described from a time when the communication terminal 700 of the user 40 sends the request information to the remote driving managing apparatus 100 to a time when the remote driving of the vehicle 400 is performed." – see at least Otaka: paragraph 0043 lines 1-4) (The examiner notes that the communication terminal of the user as taught by Otaka corresponds to the claimed general user terminal. Otaka further teaches that the request information includes information for performing remote driving to a destination ("When it is desired to perform the remote driving from the user 40's home to a destination, for example, the user 40 of the vehicle 400 sends, to the remote driving managing apparatus 100, the request information" – see at least Otaka: paragraph 0043 lines 1-4));
a remote operation terminal by which the vehicle is remotely operated ("In a case of the remotely driven mode, the vehicle 400 performs travelling, stopping, turning and the like according to a control signal received from the remote driving facility 200 or the remote driving vehicle 300." – see at least Otaka: paragraph 0024 lines 10-13) (The examiner notes that the remote driving facility for sending control signals to the vehicle 400 as taught by Otaka corresponds to the claimed remote operation terminal);

Otaka does not explicitly disclose, but Luke teaches:
and a server that, when the vehicle does not satisfy a requirement for ending the remote driving service when the vehicle arrives at the destination, sends an end permission request to end the remote driving service, which is received from the remote operation terminal, to the general user terminal, and, when receiving a consent to end the remote driving service from the general user terminal as a response to the end permission request, sends the consent to end to the remote operation terminal and ends the remote driving service ("based on the determination of whether the electric vehicle is in an authorized location at which the electric vehicle may be returned and the determined level of charge of a portable electrical power storage device of the electric vehicle, determine whether to grant the request to terminate temporary use of the electric vehicle;" – see at least Luke: paragraph 0030 lines 16-21) (The examiner notes that determining that the vehicle is in an authorized location as taught by Luke corresponds to the vehicle arriving at a destination. Luke further teaches a time limit which corresponds to a requirement for ending the vehicle service ("If the user doesn't return the electric vehicle 110 to a collection, charging and distribution machine within the system 202, after the initial agreed upon rental period (for example, 3 hours), then some grace period will elapse and finally an ultimate time limit will expire and the key fob 206 will render itself inoperative." – see at least Luke: paragraph 0079 lines 30-35). The request to terminate temporary use of the electric vehicle prior to the time limit being reached corresponds to the claimed end permission request. The examiner further notes that while Luke does not explicitly teach a remote driving service, Luke is in the same field of vehicle services and therefore the benefits of the recited features of Luke also apply to a vehicle service in which the vehicle is remotely operated).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Otaka with these above aforementioned teachings from Luke to allow a user to give consent to end a vehicle service when the vehicle has arrived at a destination and a requirement for ending the vehicle service has not been satisfied. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Luke’s ability for a user to request a vehicle service to be terminated when the vehicle has arrived at a destination with Otaka’s remote driving service in order to allow the service to be terminated at the user’s request when the vehicle has arrived at an authorized destination (“In other embodiments, the user may terminate the temporary use session by returning and “checking in” the electric vehicle 110 at collection, charging and distribution machine 108b via a user interface of collection, charging and distribution machine 108b at which the user is returning the electric vehicle 110.” – see at least Luke: paragraph 0078 lines 24-30). Doing so would allow the user to end the vehicle service prior to a time limit reached, which would provide the benefit of lowering the cost of the service by reducing the amount of time that the service is used (“In various embodiments, the user may be charged in association with the temporary use session or sessions based on one or more of: time, time between start and end of temporary use session, …” – see at least Luke: paragraph 0065 lines 18-21).

Regarding claim 3, Otaka does not explicitly disclose, but Luke teaches:
further comprising: a charging and payment institution terminal for performing charging and payment for the remote driving service ("For example, a cash or currency (i.e., bill, coin, and/or token) acceptor may be communicably coupled to the collection, charging and distribution machine 108a to permit the acceptance of cash payments (i.e., point-of-sale or subscription payments) at the collection, charging and distribution machine 108a" – see at least Luke: paragraph 0060 lines 12-17) (The examiner notes that the cash or currency acceptor for the acceptance of cash payments as taught by Luke corresponds to the claimed charging and payment terminal),
wherein the server requests the charging and payment institution terminal for charging and payment of the remote driving service when receiving the consent to end the remote driving service from the general user terminal as a response to the end permission request ("In other embodiments, the entire payment is made at the point the user terminates their temporary use session of the electric vehicle 110." – see at least Luke: paragraph 0065 lines 7-9) (The examiner notes that the user terminating their temporary use session as taught by Luke corresponds to the claimed step of receiving the consent to end the remote driving service from the general user terminal. The examiner further notes that while Luke does not explicitly teach a remote driving service, Luke is in the same field of vehicle services and therefore the benefits of the recited features of Luke also apply to a vehicle service in which the vehicle is remotely operated).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Otaka with these above aforementioned teachings from Luke to include a charging and payment institution terminal for performing charging and payment for the driving service when receiving consent to end the driving service from the general user terminal. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Luke’s cash or currency acceptor for performing payment for a vehicle service with Otaka’s remote driving service in order to allow a user to pay for the vehicle service (“The payment or a deposit for the temporary use session may be prepaid or partially pre-paid at collection, charging and distribution machine 108a at the start of the temporary use session, and the balance due paid in full at the collection, charging and distribution machine 108b at the point the user terminates their temporary use session of the electric vehicle 110.” – see at least Luke: paragraph 0065 lines 1-7). Doing so would ensure that the user has a means for paying the appropriate amount for the provided vehicle service.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Otaka in view of Luke, further in view of Nix et al. (US 2019/0064806), hereinafter referred to as Nix, even further in view of Lord et al. (US 2015/0324729), hereinafter referred to as Lord. Nix and Lord are considered analogous to the claimed invention because they are in the same field of providing a vehicle service to a user.

Regarding claim 2, Otaka does not explicitly disclose, but Nix teaches:
wherein a case in which the requirement for ending the remote driving service is not satisfied includes a case in which unloading from the vehicle at the destination is required ("When the autonomous vehicle arrives at the ending location, and the second user unloads the items/goods, the autonomous vehicle can determine that the vehicle service is complete and release both the first and second user's control, and drive away." – see at least Nix: paragraph 0021 lines 12-16) (The examiner notes that Nix teaches a scenario in which a user unloads items/goods when the vehicle arrives at an ending location. This scenario as taught by Nix corresponds to a case in which the requirement for ending a driving service is not met when the vehicle arrives at the destination because unloading from the vehicle at the destination is required. The examiner further notes that while Nix does not explicitly teach a remote driving service, Nix is in the same field of vehicle services and therefore the benefits of the recited features of Nix also apply to a vehicle service in which the vehicle is remotely operated)

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Otaka in view of Luke with these above aforementioned teachings from Nix to include that a requirement for ending the remote driving service is not satisfied in a case in which unloading from the vehicle at the destination is required. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Nix’s method of continuing a vehicle service after a vehicle has arrived at a destination when unloading from the vehicle is required with Otaka’s remote driving service in order to provide the user sufficient time to unload prior to losing control of the vehicle service (“If, for example, an autonomous vehicle releases a user's control too quickly, then the user may not have sufficient time to access the autonomous vehicle (e.g., to enter, exit, load, or unload).” – see at least Nix: paragraph 0023 lines 4-8). Doing so would enable the user to continue the service until the unloading operation is complete and it is safe to release the user’s control of the vehicle service (“The present disclosure enables an autonomous vehicle to determine that a vehicle service is complete when the autonomous vehicle determines, for example, that a user has safely entered, safely exited, finished loading, and/or finished unloading and release the user's control over the autonomous vehicle.” – see at least Nix: paragraph 0023 lines 24-29).

Further, Otaka does not explicitly disclose, but Lord teaches:
and a case in which the occupant of the vehicle does not get off at the destination ("the one or more carpooling preferences defining maximum permitted number of rendezvous stops permitted for rendezvousing with end users during a single carpooling trip (e.g., a trip route to transport a group of unaffiliated end users from one or more rendezvous locations to one or more destination locations)." – see at least Lord: paragraph 0151 lines 17-22) (The examiner notes that Lord teaches a scenario of carpooling in which there are multiple users and potentially more than one destination. This scenario as taught by Lord corresponds to a case in which the occupant of the vehicle does not get off at a destination and the vehicle service is not ended, because the destination is associated with a different occupant and the vehicle must still reach another destination before the service is ended. The examiner further notes that while Lord does not explicitly teach a remote driving service, Lord is in the same field of vehicle services and therefore the benefits of the recited features of Lord also apply to a vehicle service in which the vehicle is remotely operated).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Otaka in view of Luke with these above aforementioned teachings from Lord to include that a requirement for ending the remote driving service is not satisfied in a case in which the occupant of the vehicle does not get off at the destination. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Lord’s continuation of a vehicle service when a vehicle has arrived at a destination with Otaka’s remote driving service in order to enable the vehicle service to continue after dropping off an occupant at a destination in a case where at least one occupant does not get off because they wish to reach a different destination. Doing so would provide the benefit of allowing each occupant to reach their destination in a case where the vehicle service includes a carpool situation with multiple destinations (“The real-time carpooling management system 16 may be one or more network servers that coordinates and matches one or more end users 12* to a transportation vehicle unit 20 for transport to their destinations.” – see at least Lord: paragraph 0106 lines 1-4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Akselrod et al. (US 2018/0293521) teaches a ride chaining service, including a payment system and the ability to a user to request that the trip is terminated before continuing on to the next segment.
Park (US 2018/0074490) teaches a remote driving system including transporting a user to a destination and a payment system.
Giessel et al. (US 2019/0129411) teaches a system for a user to request to terminate a flight.
Stefan et al. (US 2014/0207535) teaches a method and system for remote control of motor vehicles, including a payment system for handling payments for the service.
Koeppel et al. (US Patent 10,157,364) teaches a system for allowing a user to confirm completion of a transaction regarding a vehicle service.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK ANTHONY MULDER whose telephone number is (571)272-3610. The examiner can normally be reached Monday - Friday 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./             Examiner, Art Unit 3667                                                                                                                                                                                           
/VIVEK D KOPPIKAR/             Supervisory Patent Examiner
Art Unit 3667    

September 9, 2022